                                                                                                      FILED
                                                                                             2019 Mar-19 PM 03:35
                                                                                             U.S. DISTRICT COURT
                                                                                                 N.D. OF ALABAMA

                          UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ALABAMA
                             NORTHEASTERN DIVISION

ANTONIOUS J. REYNOLDS,                          )
                                                )
       Plaintiff,                               )
                                                )
v.                                              )     Case No. 5:17-cv-02019-CLS-SGC
                                                )
JAMES R. WRIGHT, et al.,                        )
                                                )
       Defendants.                              )

                                MEMORANDUM OPINION

       The magistrate judge filed a report and recommendation on January 10, 2019,

recommending: (1) the motion for summary judgment filed by the sole appearing

defendant, Nadine Clopton, R.N., be granted as to the only claim against her; and (2)

plaintiff’s claims against the remaining defendants be dismissed without prejudice.

(Doc. 23). Although the parties were advised of their right to file specific, written

objections within fourteen (14) days, no objections have been received by the court.1

       Having carefully reviewed and considered de novo all the materials in the court

file, the magistrate judge’s report is ADOPTED and her recommendation is

ACCEPTED. Accordingly, because there are no genuine issues of material fact and

Nurse Clopton is entitled to judgment as a matter of law, her motion for summary

       1
         On January 16, 2019, the copy of the report and recommendation mailed to plaintiff at the
address he provided was returned by the Postal Service marked “Return to Sender” and “Unable to
Forward.” (Doc. 24). On January 17, 2019, the magistrate judge ordered plaintiff to supply a
current mailing address. (Doc. 25). On January 28, 2019, plaintiff provided his current mailing
address; the Clerk resent the report and recommendation to plaintiff on that same date. (Doc. 26).
judgment will be granted and the claim against her will be dismissed with prejudice.

(Doc. 20).   Plaintiff’s claims against the remaining defendants will be dismissed

without prejudice for failure to prosecute.

      A separate order will be entered.

      DONE this 19th day of March, 2019.



                                              ______________________________
                                              United States District Judge




                                          2
